Citation Nr: 0425015	
Decision Date: 09/10/04    Archive Date: 09/16/04

DOCKET NO.  97-32 645A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel


INTRODUCTION

The appellant had active military service from March 1971 
until May 1972.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied service connection for PTSD.

The appellant requested a hearing in this case, which was 
conducted in November 1997.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003), are 
applicable to the appellant's claim of entitlement to service 
connection for PTSD.  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

For purposes of this remand, the Board shall focus on VA's 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).  The Board initially notes that 
in April 1998 the RO made a request to the U.S. Armed 
Services Center for Research of Unit Records (CURR) in an 
attempt to verify the appellant's claimed in-service stressor 
events.  CURR indicated, in its October 1998 response, that 
the appellant's claimed in-service stressor events could not 
be confirmed.  However, CURR further indicated that the 
morning reports (MR's) submitted by the 2nd Battalion, 8th 
Cavalry during 1971-1972 could be used to verify the 
appellant's claimed in-service stressor events, and that such 
MR's were housed at the National Personnel Records Center 
(NPRC).

In March 1999, the RO requested the morning reports submitted 
by the 2nd Battalion, 8th Cavalry during 1971-1972.  Moreover, 
the RO's request to the NPRC specifically indicated that 
information verifying the death of D.W. in January or 
February 1972 via sniper fire on convoy from Bein Hoa to Fire 
Base Bear Cat and the death of G.J. in December 1971 via 
rocket/mortar attack on Fire Base Bear Cat was needed.  
Despite the above request, the NPRC response received in July 
2003 indicated that the appellant's personnel records 
"appear to be pertinent to this appeal" as "they contain 
detailed information about events during the specified time 
period".  Thus, the NPRC provided the appellant's personnel 
records rather than the requested morning reports.

The Board additionally notes that the NPRC response further 
indicated that morning reports could provide much more 
detailed information, and that if such morning reports were 
necessary then specific incidents or allegation should be 
provided.  As previously discussed, two in-service incidents 
or allegations were specifically provided in conjunction with 
the RO's March 1999 request for unit morning reports.  
Accordingly, the Board remands this case for purposes of 
making an additional request to the NPRC to provide the 
morning reports for the 2nd Battalion, 8th Cavalry which 
detailed the appellant's claimed in-service stressor events 
discussed above.



Accordingly, this case is REMANDED for the following:

1.	An additional attempt should be made to 
verify the appellant's claimed in-service 
stressor events.  Specifically, the RO 
should request the NPRC to provide morning 
reports for the 2nd Battalion, 8th Cavalry 
for the following incidents: 

a)	the death of D.W. in January or 
February 1972 via sniper fire on 
convoy from Bein Hoa to Fire Base 
Bear Cat, and 

b)	 the death of G.J. in December 1971 via 
rocket/mortar attack on Fire Base Bear Cat.

2.  Upon completion of the requested 
development, the appellant's claims folder 
should be reviewed to ensure that all the 
foregoing development has been conducted and 
is completed in full.  If it is determined 
that any development is incomplete, then 
appropriate corrective action should be 
taken.

3.  The appellant's claim of entitlement to 
service connection for PTSD should then be 
reviewed and if the benefits sought on appeal 
remain denied, then the appellant and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal, 
as well as any amendments to those 
regulations.  An appropriate period of time 
should be allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, provides for 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.


	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




